                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

STEVEN I. DUKE,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
v.                                                 )           No. 3:18-CV-375-HSM-HBG
                                                   )
KROGER LIMITED PARTNERSHIP I,                      )
d/b/a THE KROGER COMPANY,                          )
                                                   )
               Defendant.                          )


                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiff’s Unopposed Motion to Amend the Style of the

Complaint and Complaint to Correct Name of the Defendant; and Motion for Said for Amendment

to be Deemed to Relate Back to the Date of the Original Pleading; and Motion for Leave to File

an Amended and Restated Complaint to Reflect Said Amendment (“Motion to Amend”) [Doc. 14].

Specifically, Plaintiff seeks leave to amend the style of the case and paragraph 2 to state the correct

name of Defendant by deleting “Kroger Limited Partnership, d/b/a The Kroger Company” and

replacing it with “Kroger Limited Partnership I.” Plaintiff requests that the amendment relate back

to the date of the original filing of the Complaint pursuant to Federal Rule of Civil Procedure 15(c).

Plaintiff states that Defendant does not oppose the amendment. Finally, the Court observes that

Plaintiff filed his proposed Amended and Restated Complaint as an exhibit [Doc. 14-1] to his

Motion in accordance with Local Rule 15.1.

       The Court finds that Plaintiff’s Motion is supported by good cause, see Fed. R. Civ. P. 15,
and it complies with the Rules of this Court, see E.D. Tenn. L.R. 15.1. In addition, Defendant

does not oppose the amendment       Accordingly, Plaintiff’s Motion to Amend [Doc. 14] is

GRANTED. Plaintiff SHALL FILE his Amended and Restated Complaint [Doc. 14-1] as his

operative pleading in CM/ECF on or before December 12, 2018.

       IT IS SO ORDERED.

                                           ENTER:




                                           United States Magistrate Judge




                                              2
